61 F.3d 900
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  George REMOUN, Petitioner.
No. 95-8044.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 18, 1995.

On Petition for Writ of Mandamus.
PETITION DENIED.
George Remoun, petitioner pro se.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
George Remoun brought this petition for a writ of mandamus to compel the United States District Court for the District of South Carolina to act on Remoun's 28 U.S.C. Sec. 2255 (1988) motion.  Because the magistrate judge has recently filed his report and recommendation during the pendency of this petition, we conclude that there has been recent and significant action in petitioner's action below.  Accordingly, we grant leave to proceed in forma pauperis, but deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.